Name: COMMISSION REGULATION (EC) No 1652/97 of 20 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities 21.8.97No L 230/8 COMMISSION REGULATION (EC) No 1652/97 of 20 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat ­ eral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 August 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 August 1997 . For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 325, 14. 12 . 1996, p. 5 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (*) OJ No L 22, 31 . 1 . 1995, p. 1 . 21 . 8.97 I EN I Official Journal of the European Communities No L 230/9 ANNEX to the Commission Regulation of 20 August 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0709 90 79 052 61,7 999 61,7 0805 30 30 052 63,5 388 61 ,6 524 65,7 528 56,9 999 61,9 0806 10 40 052 115,1 400 190,3 600 110,8 624 191,2 999 151,9 0808 10 92, 0808 10 94, 0808 10 98 388 73,3 400 61,2 508 60,6 512 33,4 524 63,4 528 53,6 804 81,3 999 61,0 0808 20 57 052 70,9 388 43,8 512 85,1 528 44,7 999 61,1 0809 30 41,0809 30 49 052 74,4 999 74,4 0809 40 30 052 51,6 064 65,7 066 56,1 624 250,3 \ 999 105,9 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.